
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 454
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To improve the organization and procedures
		  of the Department of Defense for the acquisition of major weapon systems, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Weapon Systems Acquisition
			 Reform Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Acquisition Organization
					Sec. 101. Cost assessment and program evaluation.
					Sec. 102. Directors of Developmental Test and Evaluation and
				Systems Engineering.
					Sec. 103. Performance assessments and root cause analyses for
				major defense acquisition programs.
					Sec. 104. Assessment of technological maturity of critical
				technologies of major defense acquisition programs by the Director of Defense
				Research and Engineering.
					Sec. 105. Role of the commanders of the combatant commands in
				identifying joint military requirements.
					Title II—Acquisition Policy
					Sec. 201. Consideration of trade-offs among cost, schedule, and
				performance objectives in Department of Defense acquisition
				programs.
					Sec. 202. Acquisition strategies to ensure competition
				throughout the lifecycle of major defense acquisition programs.
					Sec. 203. Prototyping requirements for major defense
				acquisition programs.
					Sec. 204. Actions to identify and address systemic problems in
				major defense acquisition programs prior to Milestone B approval.
					Sec. 205. Additional requirements for certain major defense
				acquisition programs.
					Sec. 206. Critical cost growth in major defense acquisition
				programs.
					Sec. 207. Organizational conflicts of interest in major defense
				acquisition programs.
					Title III—Additional Acquisition Provisions
					Sec. 301. Awards for Department of Defense personnel for
				excellence in the acquisition of products and services.
					Sec. 302. Earned value management.
					Sec. 303. Expansion of national security objectives of the
				national technology and industrial base.
					Sec. 304. Comptroller General of the United States reports on
				costs and financial information regarding major defense acquisition
				programs.
				
			2.DefinitionsIn this Act:
			(1)The term congressional defense
			 committees has the meaning given that term in section 101(a)(16) of
			 title 10, United States Code.
			(2)The term major defense acquisition
			 program has the meaning given that term in section 2430 of title 10,
			 United States Code.
			(3)The term
			 major weapon system has the meaning given that term in section
			 2379(d) of title 10, United States Code.
			IAcquisition
			 Organization
			101.Cost assessment
			 and program evaluation
				(a)Director of Cost
			 Assessment and Program Evaluation
					(1)In
			 generalChapter 4 of title 10, United States Code, is amended by
			 inserting after section 139b the following new section:
						
							139c.Director of
				Cost Assessment and Program Evaluation
								(a)AppointmentThere
				is a Director of Cost Assessment and Program Evaluation in the Department of
				Defense, appointed by the President, by and with the advice and consent of the
				Senate.
								(b)Independent
				advice to Secretary of Defense(1)The Director of Cost
				Assessment and Program Evaluation is the principal advisor to the Secretary of
				Defense and other senior officials of the Department of Defense, and shall
				provide independent analysis and advice to such officials, on the following
				matters:
										(A)Matters assigned to the Director
				pursuant to this section and section 2334 of this title.
										(B)Matters assigned to the Director by
				the Secretary pursuant to section 113 of this title.
										(2)The Director may communicate views on
				matters within the responsibility of the Director directly to the Secretary of
				Defense and the Deputy Secretary of Defense without obtaining the approval or
				concurrence of any other official within the Department of Defense.
									(c)Deputy
				DirectorsThere are two Deputy Directors within the Office of the
				Director of Cost Assessment and Program Evaluation, as follows:
									(1)The Deputy
				Director for Cost Assessment.
									(2)The Deputy
				Director for Program Evaluation.
									(d)ResponsibilitiesThe
				Director of Cost Assessment and Program Evaluation shall serve as the principal
				official within the senior management of the Department of Defense for the
				following:
									(1)Cost estimation
				and cost analysis for acquisition programs of the Department of Defense, and
				carrying out the duties assigned pursuant to section 2334 of this title.
									(2)Analysis and
				advice on matters relating to the planning and programming phases of the
				Planning, Programming, Budgeting and Execution system, and the preparation of
				materials and guidance for such system, as directed by the Secretary of
				Defense, working in coordination with the Under Secretary of Defense
				(Comptroller).
									(3)Analysis and
				advice for resource discussions relating to requirements under consideration in
				the Joint Requirements Oversight Council pursuant to section 181 of this
				title.
									(4)Formulation of
				study guidance for analyses of alternatives for major defense acquisition
				programs and performance of such analyses, as directed by the Secretary of
				Defense
									(5)Review, analysis,
				and evaluation of programs for executing approved strategies and policies,
				ensuring that information on programs is presented accurately and completely,
				and assessing the effect of spending by the Department of Defense on the United
				States economy.
									(6)Assessments of
				special access and compartmented intelligence programs, in coordination with
				the Under Secretary of Defense for Acquisition, Technology, and Logistics and
				the Under Secretary of Defense for Intelligence and in accordance with
				applicable policies.
									(7)Assessments of
				alternative plans, programs, and policies with respect to the acquisition
				programs of the Department of Defense.
									(8)Leading the
				development of improved analytical skills and competencies within the cost
				assessment and program evaluation workforce of the Department of Defense and
				improved tools, data, and methods to promote performance, economy, and
				efficiency in analyzing national security planning and the allocation of
				defense
				resources.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 4 of
			 such title is amended by inserting after the item relating to section 139b the
			 following new item:
						
							
								139c. Director of Cost Assessment and Program
				Evaluation.
							
							.
					(3)Executive
			 schedule Level IVSection 5315 of title 5, United States Code, is
			 amended by inserting after the item relating to the Director of Operational
			 Test and Evaluation, Department of Defense the following new item:
						
							Director of
				Cost Assessment and Program Evaluation, Department of
				Defense.
							.
					(b)Independent cost
			 estimation and cost analysis
					(1)In
			 generalChapter 137 of title 10, United States Code, is amended
			 by adding at the end the following new section:
						
							2334.Independent
				cost estimation and cost analysis
								(a)In
				generalThe Director of Cost Assessment and Program Evaluation
				shall ensure that the cost estimation and cost analysis processes of the
				Department of Defense provide accurate information and realistic estimates of
				cost for the acquisition programs of the Department of Defense. In carrying out
				that responsibility, the Director shall—
									(1)prescribe, by
				authority of the Secretary of Defense, policies and procedures for the conduct
				of cost estimation and cost analysis for the acquisition programs of the
				Department of Defense;
									(2)provide guidance
				to and consult with the Secretary of Defense, the Under Secretary of Defense
				for Acquisition, Technology, and Logistics, the Under Secretary of Defense
				(Comptroller), the Secretaries of the military departments, and the heads of
				the Defense Agencies with respect to cost estimation in the Department of
				Defense in general and with respect to specific cost estimates and cost
				analyses to be conducted in connection with a major defense acquisition program
				under chapter 144 of this title or a major automated information system program
				under chapter 144A of this title;
									(3)issue guidance
				relating to the proper selection of confidence levels in cost estimates
				generally, and specifically, for the proper selection of confidence levels in
				cost estimates for major defense acquisition programs and major automated
				information system programs;
									(4)issue guidance
				relating to full consideration of life-cycle management and sustainability
				costs in major defense acquisition programs and major automated information
				system programs;
									(5)review all cost
				estimates and cost analyses conducted in connection with major defense
				acquisition programs and major automated information system programs;
									(6)conduct
				independent cost estimates and cost analyses for major defense acquisition
				programs and major automated information system programs for which the Under
				Secretary of Defense for Acquisition, Technology, and Logistics is the
				Milestone Decision Authority—
										(A)in advance
				of—
											(i)any certification
				under section 2366a or 2366b of this title;
											(ii)any decision to
				enter into low-rate initial production or full-rate production;
											(iii)any
				certification under section 2433a of this title; and
											(iv)any report under
				section 2445c(f) of this title; and
											(B)at any other time
				considered appropriate by the Director or upon the request of the Under
				Secretary of Defense for Acquisition, Technology, and Logistics; and
										(7)periodically
				assess and update the cost indexes used by the Department to ensure that such
				indexes have a sound basis and meet the Department’s needs for realistic cost
				estimation.
									(b)Review of cost
				estimates, cost analyses, and records of the military departments and Defense
				AgenciesThe Secretary of Defense shall ensure that the Director
				of Cost Assessment and Program Evaluation—
									(1)promptly receives
				the results of all cost estimates and cost analyses conducted by the military
				departments and Defense Agencies, and all studies conducted by the military
				departments and Defense Agencies in connection with such cost estimates and
				cost analyses, for major defense acquisition programs and major automated
				information system programs of the military departments and Defense Agencies;
				and
									(2)has timely access
				to any records and data in the Department of Defense (including the records and
				data of each military department and Defense Agency and including classified
				and proprietary information) that the Director considers necessary to review in
				order to carry out any duties under this section.
									(c)Participation,
				concurrence, and approval in cost estimationThe Director of Cost
				Assessment and Program Evaluation may—
									(1)participate in the
				discussion of any discrepancies between an independent cost estimate and the
				cost estimate of a military department or Defense Agency for a major defense
				acquisition program or major automated information system program of the
				Department of Defense;
									(2)comment on
				deficiencies in the methodology or execution of any cost estimate or cost
				analysis developed by a military department or Defense Agency for a major
				defense acquisition program or major automated information system
				program;
									(3)concur in the
				choice of a cost estimate within the baseline description or any other cost
				estimate (including the confidence level for any such cost estimate) for use at
				any event specified in subsection (a)(6); and
									(4)participate in the
				consideration of any decision to request authorization of a multiyear
				procurement contract for a major defense acquisition program.
									(d)Disclosure of
				confidence levels for baseline estimates of major defense acquisition
				programsThe Director of Cost Assessment and Program Evaluation,
				and the Secretary of the military department concerned or the head of the
				Defense Agency concerned (as applicable), shall each—
									(1)disclose in accordance with paragraph (2)
				the confidence level used in establishing a cost estimate for a major defense
				acquisition program or major automated information system program, the
				rationale for selecting such confidence level, and, if such confidence level is
				less than 80 percent, the justification for selecting a confidence level of
				less than 80 percent; and
									(2)include the
				disclosure required by paragraph (1)—
										(A)in any decision
				documentation approving a cost estimate within the baseline description or any
				other cost estimate for use at any event specified in subsection (a)(6);
				and
										(B)in the next
				Selected Acquisition Report pursuant to section 2432 of this title in the case
				of a major defense acquisition program, or the next quarterly report pursuant
				to section 2445c of this title in the case of a major automated information
				system program.
										(e)Annual report on
				cost assessment activities(1)The Director of Cost
				Assessment and Program Evaluation shall prepare an annual report summarizing
				the cost estimation and cost analysis activities of the Department of Defense
				during the previous year and assessing the progress of the Department in
				improving the accuracy of its cost estimates and analyses. Each report shall
				include, for the year covered by such report, an assessment of—
										(A)the extent to which each of the
				military departments and Defense Agencies have complied with policies,
				procedures, and guidance issued by the Director with regard to the preparation
				of cost estimates for major defense acquisition programs and major automated
				information systems;
										(B)the overall quality of cost estimates
				prepared by each of the military departments and Defense Agencies for major
				defense acquisition programs and major automated information system programs;
				and
										(C)any consistent differences in
				methodology or approach among the cost estimates prepared by the military
				departments, the Defense Agencies, and the Director.
										(2)Each report under this subsection
				shall be submitted concurrently to the Secretary of Defense, the Under
				Secretary of Defense for Acquisition, Technology, and Logistics, the Under
				Secretary of Defense (Comptroller), and the congressional defense committees
				not later than 10 days after the transmittal to Congress of the budget of the
				President for the next fiscal year (as submitted pursuant to section 1105 of
				title 31).
									(3)(A)Each report submitted to
				the congressional defense committees under this subsection shall be submitted
				in unclassified form, but may include a classified annex.
										(B)The Director shall ensure that a
				report submitted under this subsection does not include any information, such
				as proprietary or source selection sensitive information, that could undermine
				the integrity of the acquisition process.
										(C)The unclassified version of each
				report submitted to the congressional defense committees under this subsection
				shall be posted on an Internet website of the Department of Defense that is
				available to the public.
										(4)The Secretary of Defense may comment
				on any report of the Director to the congressional defense committees under
				this subsection.
									(f)StaffThe
				Secretary of Defense shall ensure that the Director of Cost Assessment and
				Program Evaluation has sufficient professional staff of military and civilian
				personnel to enable the Director to carry out the duties and responsibilities
				of the Director under this
				section.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 137
			 of such title is amended by adding at the end the following new item:
						
							
								2334. Independent cost estimation and cost
				analysis.
							
							.
					(c)Transfer of
			 personnel and functions
					(1)Transfer of
			 functionsThe functions of
			 the Office of Program Analysis and Evaluation of the Department of Defense,
			 including the functions of the Cost Analysis Improvement Group, are hereby
			 transferred to the Office of the Director of Cost Assessment and Program
			 Evaluation.
					(2)Transfer of
			 personnel to Deputy Director for Independent Cost AssessmentThe
			 personnel of the Cost Analysis Improvement Group are hereby transferred to the
			 Deputy Director for Cost Assessment in the Office of the Director of Cost
			 Assessment and Program Evaluation.
					(3)Transfer of
			 personnel to Deputy Director for Program Analysis and
			 EvaluationThe personnel (other than the personnel transferred
			 under paragraph (2)) of the Office of Program Analysis and Evaluation are
			 hereby transferred to the Deputy Director for Program Evaluation in the Office
			 of the Director of Cost Assessment and Program Evaluation.
					(d)Conforming
			 amendments
					(1)Section 181(d) of
			 title 10, United States Code, is amended by striking Director of the
			 Office of Program Analysis and Evaluation and inserting Director
			 of Cost Assessment and Program Evaluation.
					(2)Section
			 2306b(i)(1)(B) of such title is amended by striking Cost Analysis
			 Improvement Group of the Department of Defense and inserting
			 Director of Cost Assessment and Program Analysis.
					(3)Section
			 2366a(a)(4) of such title is amended by inserting , with the concurrence
			 of the Director of Cost Assessment and Program Evaluation, after
			 has been submitted.
					(4)Section
			 2366b(a)(1)(C) of such title is amended by inserting , with the
			 concurrence of the Director of Cost Assessment and Program Evaluation,
			 after have been developed to execute.
					(5)Subparagraph (A)
			 of section 2434(b)(1) of such title is amended to read as follows:
						
							(A)be prepared or approved by the
				Director of Cost Assessment and Program Evaluation;
				and
							.
					(6)Section
			 2445c(f)(3) of such title is amended by striking are reasonable
			 and inserting have been determined, with the concurrence of the Director
			 of Cost Assessment and Program Evaluation, to be reasonable.
					(e)Report on
			 monitoring of operating and support costs for major defense acquisition
			 programs
					(1)Report to
			 Secretary of DefenseNot later than one year after the date of
			 the enactment of this Act, the Director of Cost Assessment and Program
			 Evaluation under section 139c of title 10 United States Code (as added by
			 subsection (a)), shall review existing systems and methods of the Department of
			 Defense for tracking and assessing operating and support costs on major defense
			 acquisition programs and submit to the Secretary of Defense a report on the
			 finding and recommendations of the Director as a result of the review,
			 including an assessment by the Director of the feasibility and advisability of
			 establishing baselines for operating and support costs under section 2435 of
			 title 10, United States Code.
					(2)Transmittal to
			 CongressNot later than 30 days after receiving the report
			 required by paragraph (1), the Secretary shall transmit the report to the
			 congressional defense committees, together with any comments on the report the
			 Secretary considers appropriate.
					102.Directors of
			 Developmental Test and Evaluation and Systems Engineering
				(a)In
			 general
					(1)Establishment of
			 positionsChapter 4 of title 10, United States Code, as amended
			 by section 101(a) of this Act, is further amended by inserting after section
			 139c the following new section:
						
							139d.Director of
				Developmental Test and Evaluation; Director of Systems Engineering: joint
				guidance
								(a)Director of
				Developmental Test and Evaluation
									(1)AppointmentThere
				is a Director of Developmental Test and Evaluation, who shall be appointed by
				the Secretary of Defense from among individuals with an expertise in test and
				evaluation.
									(2)Principal
				advisor for developmental test and evaluationThe Director shall
				be the principal advisor to the Secretary of Defense and the Under Secretary of
				Defense for Acquisition, Technology, and Logistics on developmental test and
				evaluation in the Department of Defense.
									(3)SupervisionThe
				Director shall be subject to the supervision of the Under Secretary of Defense
				for Acquisition, Technology, and Logistics and shall report to the Under
				Secretary.
									(4)Coordination
				with Director of Systems EngineeringThe Director of
				Developmental Test and Evaluation shall closely coordinate with the Director of
				Systems Engineering to ensure that the developmental test and evaluation
				activities of the Department of Defense are fully integrated into and
				consistent with the systems engineering and development planning processes of
				the Department.
									(5)DutiesThe
				Director shall—
										(A)develop policies
				and guidance for—
											(i)the conduct of
				developmental test and evaluation in the Department of Defense (including
				integration and developmental testing of software);
											(ii)in coordination
				with the Director of Operational Test and Evaluation, the integration of
				developmental test and evaluation with operational test and evaluation;
											(iii)the conduct of
				developmental test and evaluation conducted jointly by more than one military
				department or Defense Agency;
											(B)review and approve
				the developmental test and evaluation plan within the test and evaluation
				master plan for each major defense acquisition program of the Department of
				Defense;
										(C)monitor and review
				the developmental test and evaluation activities of the major defense
				acquisition programs;
										(D)provide advocacy,
				oversight, and guidance to elements of the acquisition workforce responsible
				for developmental test and evaluation;
										(E)periodically
				review the organizations and capabilities of the military departments with
				respect to developmental test and evaluation and identify needed changes or
				improvements to such organizations and capabilities, and provide input
				regarding needed changes or improvements for the test and evaluation strategic
				plan developed in accordance with section 196(d) of this title; and
										(F)perform such other
				activities relating to the developmental test and evaluation activities of the
				Department of Defense as the Under Secretary of Defense for Acquisition,
				Technology, and Logistics may prescribe.
										(6)Access to
				recordsThe Secretary of Defense shall ensure that the Director
				has access to all records and data of the Department of Defense (including the
				records and data of each military department and including classified and
				propriety information, as appropriate) that the Director considers necessary in
				order to carry out the Director's duties under this subsection.
									(7)Concurrent
				service as Director of Department of Defense Test Resources Management
				CenterThe individual serving as the Director of Developmental
				Test and Evaluation may also serve concurrently as the Director of the
				Department of Defense Test Resource Management Center under section 196 of this
				title.
									(b)Director of
				Systems Engineering
									(1)AppointmentThere
				is a Director of Systems Engineering, who shall be appointed by the Secretary
				of Defense from among individuals with an expertise in systems engineering and
				development planning.
									(2)Principal
				advisor for systems engineering and development planningThe
				Director shall be the principal advisor to the Secretary of Defense and the
				Under Secretary of Defense for Acquisition, Technology, and Logistics on
				systems engineering and development planning in the Department of
				Defense.
									(3)SupervisionThe
				Director shall be subject to the supervision of the Under Secretary of Defense
				for Acquisition, Technology, and Logistics and shall report to the Under
				Secretary.
									(4)Coordination
				with Director of Developmental Test and EvaluationThe Director
				of Systems Engineering shall closely coordinate with the Director of
				Developmental Test and Evaluation to ensure that the developmental test and
				evaluation activities of the Department of Defense are fully integrated into
				and consistent with the systems engineering and development planning processes
				of the Department.
									(5)DutiesThe
				Director shall—
										(A)develop policies
				and guidance for—
											(i)the use of systems
				engineering principles and best practices, generally;
											(ii)the use of
				systems engineering approaches to enhance reliability, availability, and
				maintainability on major defense acquisition programs;
											(iii)the development
				of systems engineering master plans for major defense acquisition programs
				including systems engineering considerations in support of lifecycle management
				and sustainability; and
											(iv)the inclusion of
				provisions relating to systems engineering and reliability growth in requests
				for proposals;
											(B)review and approve
				the systems engineering master plan for each major defense acquisition
				program;
										(C)monitor and review
				the systems engineering and development planning activities of the major
				defense acquisition programs;
										(D)provide advocacy,
				oversight, and guidance to elements of the acquisition workforce responsible
				for systems engineering, development planning, and lifecycle management and
				sustainability functions;
										(E)provide input on
				the inclusion of systems engineering requirements in the process for
				consideration of joint military requirements by the Joint Requirements
				Oversight Council pursuant to section 181 of this title, including specific
				input relating to each capabilities development document;
										(F)periodically
				review the organizations and capabilities of the military departments with
				respect to systems engineering, development planning, and lifecycle management
				and sustainability, and identify needed changes or improvements to such
				organizations and capabilities; and
										(G)perform such other
				activities relating to the systems engineering and development planning
				activities of the Department of Defense as the Under Secretary of Defense for
				Acquisition, Technology, and Logistics may prescribe.
										(6)Access to
				recordsThe Director shall have access to any records or data of
				the Department of Defense (including the records and data of each military
				department and including classified and proprietary information as appropriate)
				that the Director considers necessary to review in order to carry out the
				Director's duties under this subsection.
									(c)Joint annual
				reportNot later than March 31 each year, beginning in 2010, the
				Director of Developmental Test and Evaluation and the Director of Systems
				Engineering shall jointly submit to the congressional defense committees a
				report on the activities undertaken pursuant to subsections (a) and (b) during
				the preceding year. Each report shall include a section on activities relating
				to the major defense acquisition programs which shall set forth, at a minimum,
				the following:
									(1)A discussion of
				the extent to which the major defense acquisition programs are fulfilling the
				objectives of their systems engineering master plans and developmental test and
				evaluation plans.
									(2)A discussion of
				the waivers of and deviations from requirements in test and evaluation master
				plans, systems engineering master plans, and other testing requirements that
				occurred during the preceding year with respect to such programs, any concerns
				raised by such waivers or deviations, and the actions that have been taken or
				are planned to be taken to address such concerns.
									(3)An assessment of
				the organization and capabilities of the Department of Defense for systems
				engineering, development planning, and developmental test and evaluation with
				respect to such programs.
									(4)Any comments on
				such report that the Secretary of Defense considers appropriate.
									(d)Joint
				guidanceThe Director of Developmental Test and Evaluation and
				the Director of Systems Engineering shall jointly, in coordination with the
				official designated by the Secretary of Defense under section 103 of the
				Weapon Systems Acquisition Reform Act of
				2009, issue guidance on the following:
									(1)The development
				and tracking of detailed measurable performance criteria as part of the systems
				engineering master plans and the developmental test and evaluation plans within
				the test and evaluation master plans of major defense acquisition
				programs.
									(2)The use of
				developmental test and evaluation to measure the achievement of specific
				performance objectives within a systems engineering master plan.
									(3)A system for
				storing and tracking information relating to the achievement of the performance
				criteria and objectives specified pursuant to this subsection.
									(e)Major defense
				acquisition program definedIn this section, the term major
				defense acquisition program has the meaning given that term in section
				2430 of this
				title.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 4 of
			 such title, as amended by section 101(a) of this Act, is further amended by
			 inserting after the item relating to section 139c the following new
			 item:
						
							
								139d. Director of Developmental Test and Evaluation; Director
				of Systems Engineering: joint
				guidance.
							
							.
					(b)Developmental
			 test and evaluation and systems engineering in the military departments and
			 defense agencies
					(1)PlansThe
			 service acquisition executive of each military department and each Defense
			 Agency with responsibility for a major defense acquisition program shall
			 develop and implement plans to ensure the military department or Defense Agency
			 concerned has provided appropriate resources for each of the following:
						(A)Developmental
			 testing organizations with adequate numbers of trained personnel in order
			 to—
							(i)ensure that
			 developmental testing requirements are appropriately addressed in the
			 translation of operational requirements into contract specifications, in the
			 source selection process, and in the preparation of requests for proposals on
			 all major defense acquisition programs;
							(ii)participate in
			 the planning of developmental test and evaluation activities, including the
			 preparation and approval of a developmental test and evaluation plan within the
			 test and evaluation master plan for each major defense acquisition program;
			 and
							(iii)participate in
			 and oversee the conduct of developmental testing, the analysis of data, and the
			 preparation of evaluations and reports based on such testing.
							(B)Development
			 planning and systems engineering organizations with adequate numbers of trained
			 personnel in order to—
							(i)support key
			 requirements, acquisition, and budget decisions made for each major defense
			 acquisition program prior to Milestone A approval and Milestone B approval
			 through a rigorous systems analysis and systems engineering process;
							(ii)include a robust
			 program for improving reliability, availability, maintainability, and
			 sustainability as an integral part of design and development within the systems
			 engineering master plan for each major defense acquisition program; and
							(iii)identify systems
			 engineering requirements, including reliability, availability, maintainability,
			 and lifecycle management and sustainability requirements, during the Joint
			 Capabilities Integration Development System process, and incorporate such
			 systems engineering requirements into contract requirements for each major
			 defense acquisition program.
							(2)Reports by
			 service acquisition executivesNot later than 180 days after the
			 date of the enactment of this Act, the service acquisition executive of each
			 military department and each Defense Agency with responsibility for a major
			 defense acquisition program shall submit to the Director of Developmental Test
			 and Evaluation and the Director of Systems Engineering a report on the extent
			 to which—
						(A)such military
			 department or Defense Agency has implemented, or is implementing, the plan
			 required by paragraph (1); and
						(B)additional
			 authorities or resources are needed to attract, develop, retain, and reward
			 developmental test and evaluation personnel and systems engineers with
			 appropriate levels of hands-on experience and technical expertise to meet the
			 needs of such military department or Defense Agency.
						(3)Assessment of
			 reports by directors of developmental test and evaluation and systems
			 engineeringThe first annual report submitted to Congress by the
			 Director of Developmental Test and Evaluation and the Director of Systems
			 Engineering under section 139d(c) of title 10, United States Code (as added by
			 subsection (a)), shall include an assessment by the Directors of the reports
			 submitted by the service acquisition executives to the Directors under
			 paragraph (2).
					103.Performance
			 assessments and root cause analyses for major defense acquisition
			 programs
				(a)Designation of
			 senior official responsibility for performance assessments and root cause
			 analyses
					(1)In
			 generalThe Secretary of Defense shall designate a senior
			 official in the Office of the Secretary of Defense as the principal official of
			 the Department of Defense responsible for conducting and overseeing performance
			 assessments and root cause analyses for major defense acquisition
			 programs.
					(2)No program
			 execution responsibilityThe Secretary shall ensure that the
			 senior official designated under paragraph (1) is not responsible for program
			 execution.
					(3)Staff and
			 resourcesThe Secretary shall assign to the senior official
			 designated under paragraph (1) appropriate staff and resources necessary to
			 carry out official's function under this section.
					(b)ResponsibilitiesThe
			 senior official designated under subsection (a) shall be responsible for the
			 following:
					(1)Carrying out
			 performance assessments of major defense acquisition programs in accordance
			 with the requirements of subsection (c) periodically or when requested by the
			 Secretary of Defense, the Under Secretary of Defense for Acquisition,
			 Technology and Logistics, the Secretary of a military department, or the head
			 of a Defense Agency.
					(2)Conducting root
			 cause analyses for major defense acquisition programs in accordance with the
			 requirements of subsection (d) when required by section 2433a(a)(1) of title
			 10, United States Code (as added by section 206(a) of this Act), or when
			 requested by the Secretary of Defense, the Under Secretary of Defense for
			 Acquisition, Technology and Logistics, the Secretary of a military department,
			 or the head of a Defense Agency.
					(3)Issuing policies,
			 procedures, and guidance governing the conduct of performance assessments and
			 root cause analyses by the military departments and the Defense
			 Agencies.
					(4)Evaluating the
			 utility of performance metrics used to measure the cost, schedule, and
			 performance of major defense acquisition programs, and making such
			 recommendations to the Secretary of Defense as the official considers
			 appropriate to improve such metrics.
					(5)Advising
			 acquisition officials on performance issues regarding a major defense
			 acquisition program that may arise—
						(A)prior to
			 certification under section 2433a of title 10, United States Code (as so
			 added);
						(B)prior to entry
			 into full-rate production; or
						(C)in the course of
			 consideration of any decision to request authorization of a multiyear
			 procurement contract for the program.
						(c)Performance
			 assessmentsFor purposes of this section, a performance
			 assessment with respect to a major defense acquisition program is an evaluation
			 of the following:
					(1)The cost,
			 schedule, and performance of the program, relative to current metrics,
			 including performance requirements and baseline descriptions.
					(2)The extent to
			 which the level of program cost, schedule, and performance predicted relative
			 to such metrics is likely to result in the timely delivery of a level of
			 capability to the warfighter that is consistent with the level of resources to
			 be expended and provides superior value to alternative approaches that may be
			 available to meet the same military requirement.
					(d)Root cause
			 analysesFor purposes of this section and section 2433a of title
			 10, United States Code (as so added), a root cause analysis with respect to a
			 major defense acquisition program is an assessment of the underlying cause or
			 causes of shortcomings in cost, schedule, or performance of the program,
			 including the role, if any, of—
					(1)unrealistic
			 performance expectations;
					(2)unrealistic
			 baseline estimates for cost or schedule;
					(3)immature
			 technologies or excessive manufacturing or integration risk;
					(4)unanticipated
			 design, engineering, manufacturing, or technology integration issues arising
			 during program performance;
					(5)changes in
			 procurement quantities;
					(6)inadequate program
			 funding or funding instability;
					(7)poor performance
			 by government or contractor personnel responsible for program management;
			 or
					(8)any other
			 matters.
					(e)Support of
			 applicable capabilities and expertiseThe Secretary of Defense
			 shall ensure that the senior official designated under subsection (a) has the
			 support of other Department of Defense officials with relevant capabilities and
			 expertise needed to carry out the requirements of this section.
				(f)Annual
			 reportNot later than March 1 each year, beginning in 2010, the
			 official responsible for conducting and overseeing performance assessments and
			 root cause analyses for major defense acquisition programs shall submit to the
			 congressional defense committees a report on the activities undertaken under
			 this section during the preceding year.
				104.Assessment of
			 technological maturity of critical technologies of major defense acquisition
			 programs by the Director of Defense Research and Engineering
				(a)Assessment by
			 Director of Defense Research and Engineering
					(1)In
			 generalSection 139a of title 10, United States Code, is amended
			 by adding at the end the following new subsection:
						
							(c)(1)The Director of Defense
				Research and Engineering, in consultation with the Director of Developmental
				Test and Evaluation, shall periodically review and assess the technological
				maturity and integration risk of critical technologies of the major defense
				acquisition programs of the Department of Defense and report on the findings of
				such reviews and assessments to the Under Secretary of Defense for Acquisition,
				Technology, and Logistics.
								(2)The Director shall submit to the
				Secretary of Defense and to the congressional defense committees by March 1 of
				each year a report on the technological maturity and integration risk of
				critical technologies of the major defense acquisition programs of the
				Department of
				Defense.
								.
					(2)First annual
			 reportThe first annual report under subsection (c)(2) of section
			 139a of title 10, United States Code (as added by paragraph (1)), shall be
			 submitted to the congressional defense committees not later than March 1, 2010,
			 and shall address the results of reviews and assessments conducted by the
			 Director of Defense Research and Engineering pursuant to subsection (c)(1) of
			 such section (as so added) during the preceding calendar year.
					(b)Report on
			 resources for implementationNot later than 120 days after the
			 date of the enactment of this Act, the Director of Defense Research and
			 Engineering shall submit to the congressional defense committees a report
			 describing any additional resources that may be required by the Director, and
			 by other research and engineering elements of the Department of Defense, to
			 carry out the following:
					(1)The requirements
			 under the amendment made by subsection (a)(1).
					(2)The technological
			 maturity assessments required by section 2366b(a) of title 10, United States
			 Code.
					(3)The requirements
			 of Department of Defense Instruction 5000, as revised.
					(c)Technological
			 maturity standardsNot later
			 than 180 days after the date of the enactment of this Act, the Director of
			 Defense Research and Engineering, in consultation with the Director of
			 Developmental Test and Evaluation, shall develop knowledge-based standards
			 against which to measure the technological maturity and integration risk of
			 critical technologies at key stages in the acquisition process for purposes of
			 conducting the reviews and assessments of major defense acquisition programs
			 required by subsection (c) of section 139a of title 10, United States Code (as
			 so added).
				105.Role of the
			 commanders of the combatant commands in identifying joint military
			 requirements
				(a)In
			 generalSection 181(d) of
			 title 10, United States Code, as amended by section 101(d) of this Act, is
			 further amended—
					(1)by inserting
			 (1) before The Under Secretary; and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)The Council shall seek and consider input
				from the commanders of the combatant commands in carrying out its mission under
				paragraphs (1) and (2) of subsection (b) and in conducting periodic reviews in
				accordance with the requirements of subsection
				(e).
							.
					(b)Input from
			 Commanders of Combatant CommandsThe Joint Requirements Oversight Council in
			 the Department of Defense shall seek and consider input from the commanders of
			 combatant commands, in accordance with section 181(d) of title 10, United
			 States Code (as amended by subsection (a)). Such input may include, but is not
			 limited to, an assessment of the following:
					(1)Any current or
			 projected missions or threats in the theater of operations of the commander of
			 a combatant command that would inform the assessment of a new joint military
			 requirement.
					(2)The necessity and
			 sufficiency of a proposed joint military requirement in terms of current and
			 projected missions or threats.
					(3)The relative
			 priority of a proposed joint military requirement in comparison with other
			 joint military requirements within the theater of operations of the commander
			 of a combatant command.
					(4)The ability of
			 partner nations in the theater of operations of the commander of a combatant
			 command to assist in meeting the joint military requirement or the benefit, if
			 any, of a partner nation assisting in development or use of technologies
			 developed to meet the joint military requirement.
					(c)Comptroller
			 General of the United States review of implementation
					(1)RequirementNot
			 later than two years after the date of the enactment of this Act, the
			 Comptroller General of the United States shall submit to the Committees on
			 Armed Services of the Senate and the House of Representatives a report on the
			 implementation of the requirements of—
						(A)subsection (d)(2)
			 of section 181 of title 10, United States Code (as amended by subsection (a)),
			 for the Joint Requirements Oversight Council to solicit and consider input from
			 the commanders of the combatant commands;
						(B)the amendments to
			 subsection (b) of section 181 of title 10, United States Code, made by section
			 942 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 287) and by section 201(b) of this Act; and
						(C)the requirements
			 of section 201(c) of this Act.
						(2)Matters
			 coveredThe report shall include, at a minimum, an assessment
			 of—
						(A)the extent to
			 which the Council has effectively sought, and the commanders of the combatant
			 commands have provided, meaningful input on proposed joint military
			 requirements;
						(B)the quality and
			 effectiveness of efforts to estimate the level of resources needed to fulfill
			 joint military requirements; and
						(C)the extent to
			 which the Council has considered trade-offs among cost, schedule, and
			 performance objectives.
						IIAcquisition
			 Policy
			201.Consideration
			 of trade-offs among cost, schedule, and performance objectives in Department of
			 Defense acquisition programs
				(a)Consideration of
			 Trade-Offs
					(1)In
			 generalThe Secretary of Defense shall ensure that mechanisms are
			 developed and implemented to require consideration of trade-offs among cost,
			 schedule, and performance objectives as part of the process for developing
			 requirements for Department of Defense acquisition programs.
					(2)ElementsThe
			 mechanisms required under this subsection shall ensure, at a minimum,
			 that—
						(A)Department of
			 Defense officials responsible for acquisition, budget, and cost estimating
			 functions are provided an appropriate opportunity to develop estimates and
			 raise cost and schedule matters before performance objectives are established
			 for capabilities for which the Chairman of the Joint Requirements Oversight
			 Council is the validation authority; and
						(B)the process for
			 developing requirements is structured to enable incremental, evolutionary, or
			 spiral acquisition approaches, including the deferral of technologies that are
			 not yet mature and capabilities that are likely to significantly increase costs
			 or delay production until later increments or spirals.
						(b)Duties of Joint
			 Requirements Oversight CouncilSection 181(b) of title 10, United
			 States Code, is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 and at the end of subparagraph (A);
						(B)by inserting
			 and at the end of subparagraph (B) after the semicolon;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(C)in ensuring the consideration of trade-offs
				among cost, schedule, and performance objectives for joint military
				requirements in consultation with the advisors specified in subsection
				(d);
								.
						(2)in paragraph
			 (3)—
						(A)by inserting
			 , in consultation with the Under Secretary of Defense (Comptroller), the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics, and the
			 Director of Cost Assessment and Performance Evaluation, after
			 assist the Chairman; and
						(B)by striking
			 and after the semicolon at the end;
						(3)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following new paragraph:
						
							(5)assist the Chairman, in consultation with
				the commanders of the combatant commands and the Under Secretary of Defense for
				Acquisition, Technology, and Logistics, in establishing an objective for the
				overall period of time within which an initial operational capability should be
				delivered to meet each joint military
				requirement.
							.
					(c)Review of Joint
			 Military RequirementsThe Secretary of Defense shall ensure that
			 each new joint military requirement recommended by the Joint Requirements
			 Oversight Council is reviewed to ensure that the Joint Requirements Oversight
			 Council has, in making such recommendation—
					(1)taken appropriate
			 action to seek and consider input from the commanders of the combatant
			 commands, in accordance with the requirements of section 181(d) of title 10,
			 United States Code (as amended by section 105(a) of this Act);
					(2)engaged in
			 consideration of trade-offs among cost, schedule, and performance objectives in
			 accordance with the requirements of section 181(b)(1)(C) of title 10, United
			 States Code (as added by subsection (b)); and
					(3)engaged in
			 consideration of issues of joint portfolio management, including alternative
			 material and non-material solutions, as provided in Department of Defense
			 instructions for the development of joint military requirements.
					(d)Study guidance
			 for analyses of alternativesThe Director of Cost Assessment and Program
			 Evaluation shall take the lead in the development of study guidance for an
			 analysis of alternatives for each joint military requirement for which the
			 Chairman of the Joint Requirements Oversight Council is the validation
			 authority. In developing the guidance, the Director shall solicit the advice of
			 appropriate officials within the Department of Defense and ensure that the
			 guidance requires, at a minimum—
					(1)full consideration
			 of possible trade-offs among cost, schedule, and performance objectives for
			 each alternative considered; and
					(2)an assessment of
			 whether or not the joint military requirement can be met in a manner that is
			 consistent with the cost and schedule objectives recommended by the Joint
			 Requirements Oversight Council.
					(e)Analysis of
			 alternatives in certification for Milestone ASection 2366a(a) of
			 title 10, United States Code, as amended by section 101(d)(3) of this Act, is
			 further amended—
					(1)by striking
			 and at the end of paragraph (3);
					(2)by redesignating
			 paragraph (4) as paragraph (5); and
					(3)by inserting after
			 paragraph (3) the following new paragraph (4):
						
							(4)that an analysis of alternatives has been
				performed consistent with study guidance developed by the Director of Cost
				Assessment and Program Evaluation;
				and
							.
					(f)Duties of
			 Milestone Decision AuthoritySection 2366b(a)(1)(B) of such title
			 is amended by inserting appropriate trade-offs among cost, schedule, and
			 performance objectives have been made to ensure that before the
			 program is affordable.
				202.Acquisition
			 strategies to ensure competition throughout the lifecycle of major defense
			 acquisition programs
				(a)Acquisition
			 strategies To ensure competitionThe Secretary of Defense shall
			 ensure that the acquisition strategy for each major defense acquisition program
			 includes—
					(1)measures to ensure
			 competition, or the option of competition, at both the prime contract level and
			 the subcontract level (at such tier or tiers as are appropriate) of such
			 program throughout the life-cycle of such program as a means to improve
			 contractor performance; and
					(2)adequate
			 documentation of the rationale for the selection of the subcontract tier or
			 tiers under paragraph (1).
					(b)Measures To
			 ensure competitionThe measures to ensure competition, or the
			 option of competition, for purposes of subsection (a)(1) may include measures
			 to achieve the following, in appropriate cases if such measures are
			 cost-effective:
					(1)Competitive
			 prototyping.
					(2)Dual-sourcing.
					(3)Unbundling of
			 contracts.
					(4)Funding of
			 next-generation prototype systems or subsystems.
					(5)Use of modular,
			 open architectures to enable competition for upgrades.
					(6)Use of
			 build-to-print approaches to enable production through multiple sources.
					(7)Acquisition of
			 complete technical data packages.
					(8)Periodic
			 competitions for subsystem upgrades.
					(9)Licensing of
			 additional suppliers.
					(10)Periodic system
			 or program reviews to address long-term competitive effects of program
			 decisions.
					(c)Additional
			 measures To ensure competition at subcontract levelThe Secretary
			 shall take actions to ensure fair and objective make-buy
			 decisions by prime contractors on major defense acquisition programs by—
					(1)requiring prime
			 contractors to give full and fair consideration to qualified sources other than
			 the prime contractor for the development or construction of major subsystems
			 and components of major weapon systems;
					(2)providing for
			 government surveillance of the process by which prime contractors consider such
			 sources and determine whether to conduct such development or construction
			 in-house or through a subcontract; and
					(3)providing for the
			 assessment of the extent to which a contractor has given full and fair
			 consideration to qualified sources other than the contractor in sourcing
			 decisions as a part of past performance evaluations.
					(d)Consideration of
			 competition throughout operation and sustainment of major weapon
			 systemsWhenever a decision
			 regarding source of repair results in a plan to award a contract for
			 performance of maintenance and sustainment of a major weapon system, the
			 Secretary shall take actions to ensure that, to the maximum extent practicable
			 and consistent with statutory requirements, contracts for such maintenance and
			 sustainment are awarded on a competitive basis and give full consideration to
			 all sources (including sources that partner or subcontract with public or
			 private sector repair activities).
				(e)Applicability
					(1)Strategy and
			 measures to ensure competitionThe requirements of subsections
			 (a) and (b) shall apply to any acquisition plan for a major defense acquisition
			 program that is developed or revised on or after the date that is 60 days after
			 the date of the enactment of this Act.
					(2)Additional
			 actionsThe actions required by subsections (c) and (d) shall be
			 taken within 180 days after the date of the enactment of this Act.
					203.Prototyping
			 requirements for major defense acquisition programs
				(a)Competitive
			 prototypingNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Defense shall modify the guidance of
			 the Department of Defense relating to the operation of the acquisition system
			 with respect to competitive prototyping for major defense acquisition programs
			 to ensure the following:
					(1)That the
			 acquisition strategy for each major defense acquisition program provides for
			 competitive prototypes before Milestone B approval (or Key Decision Point B
			 approval in the case of a space program) unless the Milestone Decision
			 Authority for such program waives the requirement pursuant to paragraph
			 (2).
					(2)That the Milestone
			 Decision Authority may waive the requirement in paragraph (1) only—
						(A)on the basis that
			 the cost of producing competitive prototypes exceeds the expected life-cycle
			 benefits (in constant dollars) of producing such prototypes, including the
			 benefits of improved performance and increased technological and design
			 maturity that may be achieved through competitive prototyping; or
						(B)on the basis that,
			 but for such waiver, the Department would be unable to meet critical national
			 security objectives.
						(3)That whenever a Milestone Decision
			 Authority authorizes a waiver pursuant to paragraph (2), the Milestone Decision
			 Authority—
						(A)shall require that
			 the program produce a prototype before Milestone B approval (or Key Decision
			 Point B approval in the case of a space program) if the expected life-cycle
			 benefits (in constant dollars) of producing such prototype exceed its cost and
			 its production is consistent with achieving critical national security
			 objectives; and
						(B)shall notify the
			 congressional defense committees in writing not later than 30 days after the
			 waiver is authorized and include in such notification the rationale for the
			 waiver and the plan, if any, for producing a prototype.
						(4)That prototypes
			 may be required under paragraph (1) or (3) for the system to be acquired or, if
			 prototyping of the system is not feasible, for critical subsystems of the
			 system.
					(b)Comptroller
			 General Review of Certain Waivers
					(1)Notice to
			 comptroller generalWhenever a Milestone Decision Authority
			 authorizes a waiver of the requirement for prototypes pursuant to paragraph (2)
			 of subsection (a) on the basis of excessive cost, the Milestone Decision
			 Authority shall submit the notification of the waiver, together with the
			 rationale, to the Comptroller General of the United States at the same time it
			 is submitted to the congressional defense committees.
					(2)Comptroller
			 general reviewNot later than 60 days after receipt of a
			 notification of a waiver under paragraph (1), the Comptroller General
			 shall—
						(A)review the
			 rationale for the waiver; and
						(B)submit to the
			 congressional defense committees a written assessment of the rationale for the
			 waiver.
						204.Actions to
			 identify and address systemic problems in major defense acquisition programs
			 prior to Milestone B approval
				(a)Modification to
			 certification requirementSubsection (a) of section 2366a of
			 title 10, United States Code, is amended by striking may not receive
			 Milestone A approval, or Key Decision Point A approval in the case of a space
			 program, and inserting may not receive Milestone A approval, or
			 Key Decision Point A approval in the case of a space program, or otherwise be
			 initiated prior to Milestone B approval, or Key Decision Point B approval in
			 the case of a space program,.
				(b)Modification to
			 notification requirementSubsection (b) of such section is
			 amended—
					(1)by inserting
			 (1) before With respect to;
					(2)in paragraph (1),
			 as so designated, by striking by at least 25 percent, and
			 inserting by at least 25 percent, or the program manager determines that
			 the period of time required for the delivery of an initial operational
			 capability is likely to exceed the schedule objective established pursuant to
			 section 181(b)(5) of this title by more than 25 percent,; and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)Not later than 30 days after a
				program manager submits a notification to the Milestone Decision Authority
				pursuant to paragraph (1) with respect to a major defense acquisition program,
				the Milestone Decision Authority shall submit to the congressional defense
				committees a report that—
								(A)identifies the root causes of the cost
				or schedule growth in accordance with applicable policies, procedures, and
				guidance;
								(B)identifies appropriate acquisition
				performance measures for the remainder of the development of the program;
				and
								(C)includes one of the following:
									(i)A written certification (with a
				supporting explanation) stating that—
										(I)the program is essential to national
				security;
										(II)there are no alternatives to the program
				that will provide acceptable military capability at less cost;
										(III)new estimates of the development cost
				or schedule, as appropriate, are reasonable; and
										(IV)the management structure for the program
				is adequate to manage and control program development cost and schedule.
										(ii)A plan for terminating the
				development of the program or withdrawal of Milestone A approval, or Key
				Decision Point A approval in the case of a space program, if the Milestone
				Decision Authority determines that such action is in the interest of national
				defense.
									.
					(c)Application to
			 ongoing programs
					(1)In
			 generalEach major defense acquisition program described in
			 paragraph (2) shall be certified in accordance with the requirements of section
			 2366a of title 10, United States Code (as amended by this section), within one
			 year after the date of the enactment of this Act.
					(2)Covered
			 programsThe requirement in paragraph (1) shall apply to any
			 major defense acquisition program that—
						(A)was initiated
			 before the date of the enactment of this Act; and
						(B)as of the date of
			 certification under paragraph (1) has not otherwise been certified pursuant to
			 either section 2366a (as so amended) or 2366b of title 10, United States
			 Code.
						205.Additional
			 requirements for certain major defense acquisition programs
				(a)Additional
			 requirements relating to milestone B approvalSection 2366b of title 10, United States
			 Code, is amended—
					(1)in subsection
			 (d)—
						(A)by inserting
			 (1) before The milestone decision authority may;
			 and
						(B)by striking the
			 second sentence and inserting the following:
							
								(2)Whenever the milestone decision authority
				makes such a determination and authorizes such a waiver—
									(A)the waiver, the determination, and the
				reasons for the determination shall be submitted in writing to the
				congressional defense committees within 30 days after the waiver is authorized;
				and
									(B)the milestone decision authority shall
				review the program not less often than annually to determine the extent to
				which such program currently satisfies the certification components specified
				in paragraphs (1) and (2) of subsection (a) until such time as the milestone
				decision authority determines that the program satisfies all such certification
				components.
									;
						(2)by redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively, and inserting
			 after subsection (d) the following new subsection (e):
						
							(e)Designation of
				certification status in budget documentationAny budget request,
				budget justification material, budget display, reprogramming request, Selected
				Acquisition Report, or other budget documentation or performance report
				submitted by the Secretary of Defense to the President regarding a major
				defense acquisition program receiving a waiver pursuant to subsection (d) shall
				prominently and clearly indicate that such program has not fully satisfied the
				certification requirements of this section until such time as the milestone
				decision authority makes the determination that such program has satisfied all
				such certification components.
							;
				and
					(3)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (2) as paragraph (3);
						(C)by inserting after
			 paragraph (1) the following new paragraph (2):
							
								(2)has received a
				preliminary design review and conducted a formal post-preliminary design review
				assessment, and certifies on the basis of such assessment that the program
				demonstrates a high likelihood of accomplishing its intended mission;
				and
								;
				and
						(D)in paragraph (3),
			 as redesignated by subparagraph (B) of this paragraph—
							(i)in
			 subparagraph (D), by striking the semicolon and inserting , as
			 determined by the Milestone Decision Authority on the basis of an independent
			 review and assessment by the Director of Defense Research and Engineering;
			 and;
							(ii)by
			 striking subparagraph (E); and
							(iii)by
			 redesignating subparagraph (F) as subparagraph (E).
							(b)Certification
			 and review of programs entering development prior to enactment of section 2366b
			 of title 10
					(1)DeterminationNot
			 later than 270 days after the date of the enactment of this Act, for each major
			 defense acquisition program that received Milestone B approval before January
			 6, 2006, and has not received Milestone C approval, and for each space program
			 that received Key Decision Point B approval before January 6, 2006, and has not
			 received Key Decision Point C approval, the Milestone Decision Authority shall
			 determine whether or not such program satisfies all of the certification
			 components specified in paragraphs (1) and (2) of subsection (a) of section
			 2366b of title 10, United States Code (as amended by subsection (a) of this
			 section).
					(2)Annual
			 reviewThe Milestone Decision Authority shall review any program
			 determined pursuant to paragraph (1) not to satisfy any of the certification
			 components of subsection (a) of section 2366b of title 10, United States Code
			 (as so amended), not less often than annually thereafter to determine the
			 extent to which such program currently satisfies such certification components
			 until such time as the Milestone Decision Authority determines that such
			 program satisfies all such certification components.
					(3)Designation of
			 certification status in budget documentationAny budget request,
			 budget justification material, budget display, reprogramming request, Selected
			 Acquisition Report, or other budget documentation or performance report
			 submitted by the Secretary of Defense to the President regarding a major
			 defense acquisition program which the Milestone Decision Authority determines
			 under paragraph (1) does not satisfy all of the certification components of
			 subsection (a) of section 2366b of title 10, United States Code, (as so
			 amended) shall prominently and clearly indicate that such program has not fully
			 satisfied such certification components until such time as the Milestone
			 Decision Authority makes the determination that such program has satisfied all
			 such certification components.
					(c)Reviews of
			 programs restructured after experiencing critical cost growthThe
			 official designated to perform oversight of performance assessment pursuant to
			 section 103 of this Act, shall assess the performance of each major defense
			 acquisition program that has exceeded critical cost growth thresholds
			 established pursuant to section 2433(e) of title 10, United States Code, but
			 has not been terminated in accordance with section 2433a of such title (as
			 added by section 206(a) of this Act) not less often than semi-annually until
			 one year after the date on which such program receives a new milestone
			 approval, in accordance with section 2433a(c)(3) of such title (as so added).
			 The results of reviews performed under this subsection shall be reported to the
			 Under Secretary of Defense for Acquisition, Technology, and Logistics and
			 summarized in the next annual report of such designated official.
				206.Critical cost
			 growth in major defense acquisition programs
				(a)Actions
			 following critical cost growth
					(1)In
			 generalChapter 144 of title 10, United States Code, is amended
			 by inserting after section 2433 the following new section:
						
							2433a.Critical cost
				growth in major defense acquisition programs
								(a)Reassessment of
				programIf the program acquisition unit cost or procurement unit
				cost of a major defense acquisition program or designated subprogram (as
				determined by the Secretary under section 2433(d) of this title) increases by a
				percentage equal to or greater than the critical cost growth threshold for the
				program or subprogram, the Secretary of Defense, after consultation with the
				Joint Requirements Oversight Council regarding program requirements,
				shall—
									(1)determine the root
				cause or causes of the critical cost growth in accordance with applicable
				statutory requirements and Department of Defense policies, procedures, and
				guidance; and
									(2)in consultation
				with the Director of Cost Assessment and Program Evaluation, carry out an
				assessment of—
										(A)the projected cost
				of completing the program if current requirements are not modified;
										(B)the projected cost
				of completing the program based on reasonable modification of such
				requirements;
										(C)the rough order of
				magnitude of the costs of any reasonable alternative system or capability;
				and
										(D)the need to reduce
				funding for other programs due to the growth in cost of the program.
										(b)Presumption of
				termination(1)After conducting the
				reassessment required by subsection (a) with respect to a major defense
				acquisition program, the Secretary shall terminate the program unless the
				Secretary submits to Congress, before the end of the 60-day period beginning on
				the day the Selected Acquisition Report containing the information described in
				section 2433(g) of this title is required to be submitted under section 2432(f)
				of this title, a written certification in accordance with paragraph (2).
									(2)A certification described by this
				paragraph with respect to a major defense acquisition program is a written
				certification that—
										(A)the continuation of the program is
				essential to the national security;
										(B)there are no alternatives to the
				program which will provide acceptable capability to meet the joint military
				requirement (as defined in section 181(g)((1) of this title) at less
				cost;
										(C)the new estimates of the program
				acquisition unit cost or procurement unit cost have been determined by the
				Director of Cost Assessment and Program Evaluation to be reasonable;
										(D)the program is a higher priority than
				programs whose funding must be reduced to accommodate the growth in cost of the
				program; and
										(E)the management structure for the
				program is adequate to manage and control program acquisition unit cost or
				procurement unit cost.
										(3)A written certification under
				paragraph (2) shall be accompanied by a report presenting the root cause
				analysis and assessment carried out pursuant to subsection (a) and the basis
				for each determination made in accordance with subparagraphs (A) through (E) of
				paragraph (2), together with supporting documentation.
									(c)Actions if
				program not terminated(1)If the Secretary elects
				not to terminate a major defense acquisition program pursuant to subsection
				(b), the Secretary shall—
										(A)restructure the program in a manner
				that addresses the root cause or causes of the critical cost growth, as
				identified pursuant to subsection (a), and ensures that the program has an
				appropriate management structure as set forth in the certification submitted
				pursuant to subsection (b)(2)(E);
										(B)rescind the most recent Milestone
				approval, or Key Decision Point approval in the case of a space program, for
				the program and withdraw any associated certification under section 2366a or
				2366b of this title;
										(C)require a new Milestone approval, or
				Key Decision Point approval in the case of a space program, for the program
				before taking any contract action to enter a new contract, exercise an option
				under an existing contract, or otherwise extend the scope of an existing
				contract under the program, except to the extent determined necessary by the
				Milestone Decision Authority, on a non-delegable basis, to ensure that the
				program can be restructured as intended by the Secretary without unnecessarily
				wasting resources;
										(D)include in the report specified in
				paragraph (2) a description of all funding changes made as a result of the
				growth in cost of the program, including reductions made in funding for other
				programs to accommodate such cost growth; and
										(E)conduct regular reviews of the program
				in accordance with the requirements of section 205 of the
				Weapon Systems Acquisition Reform Act of
				2009.
										(2)For purposes of paragraph (1)(D), the
				report specified in this paragraph is the first Selected Acquisition Report for
				the program submitted pursuant to section 2432 of this title after the
				President submits a budget pursuant to section 1105 of title 31, in the
				calendar year following the year in which the program was restructured.
									(d)Actions if
				program terminatedIf a major defense acquisition program is
				terminated pursuant to subsection (b), the Secretary shall submit to Congress a
				written report setting forth—
									(1)an explanation of
				the reasons for terminating the program;
									(2)the alternatives
				considered to address any problems in the program; and
									(3)the course the
				Department plans to pursue to meet any continuing joint military requirements
				otherwise intended to be met by the
				program.
									.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 144
			 of such title is amended by inserting after the item relating to section 2433
			 the following new item:
						
							
								2433a. Critical cost growth in major defense acquisition
				programs.
							
							.
					(3)Conforming
			 amendmentParagraph (2) of section 2433(e) of such title 10 is
			 amended to read as follows:
						
							(2)If the program acquisition unit cost
				or procurement unit cost of a major defense acquisition program or designated
				major subprogram (as determined by the Secretary under subsection (d))
				increases by a percentage equal to or greater than the critical cost growth
				threshold for the program or subprogram, the Secretary of Defense shall take
				actions consistent with the requirements of section 2433a of this
				title.
							.
					(b)Treatment as
			 MDAPSection 2430 of such title is amended—
					(1)in subsection
			 (a)(2), by inserting , including all planned increments or
			 spirals, after an eventual total expenditure for
			 procurement; and
					(2)by adding at the
			 end the following new subsection:
						
							(c)For purposes of subsection (a)(2), the
				Secretary shall consider, as applicable, the following:
								(1)The estimated
				level of resources required to fulfill the relevant joint military requirement,
				as determined by the Joint Requirements Oversight Council pursuant to section
				181 of this title.
								(2)The cost estimate
				referred to in section 2366a(a)(4) of this title.
								(3)The cost estimate
				referred to in section 2366b(a)(1)(C) of this title.
								(4)The cost estimate
				within a baseline description as required by section 2435 of this
				title.
								.
					207.Organizational
			 conflicts of interest in major defense acquisition programs
				(a)Revised
			 regulations requiredNot later than 270 days after the date of
			 the enactment of this Act, the Secretary of Defense shall revise the Defense
			 Supplement to the Federal Acquisition Regulation to provide uniform guidance
			 and tighten existing requirements for organizational conflicts of interest by
			 contractors in major defense acquisition programs.
				(b)ElementsThe
			 revised regulations required by subsection (a) shall, at a minimum—
					(1)address
			 organizational conflicts of interest that could arise as a result of—
						(A)lead system
			 integrator contracts on major defense acquisition programs and contracts that
			 follow lead system integrator contracts on such programs, particularly
			 contracts for production;
						(B)the ownership of
			 business units performing systems engineering and technical assistance
			 functions, professional services, or management support services in relation to
			 major defense acquisition programs by contractors who simultaneously own
			 business units competing to perform as either the prime contractor or the
			 supplier of a major subsystem or component for such programs;
						(C)the award of major
			 subsystem contracts by a prime contractor for a major defense acquisition
			 program to business units or other affiliates of the same parent corporate
			 entity, and particularly the award of subcontracts for software integration or
			 the development of a proprietary software system architecture; or
						(D)the performance
			 by, or assistance of, contractors in technical evaluations on major defense
			 acquisition programs;
						(2)ensure that the
			 Department of Defense receives advice on systems architecture and systems
			 engineering matters with respect to major defense acquisition programs from
			 federally funded research and development centers or other sources independent
			 of the prime contractor;
					(3)require that a
			 contract for the performance of systems engineering and technical assistance
			 functions for a major defense acquisition program contains a provision
			 prohibiting the contractor or any affiliate of the contractor from
			 participating as a prime contractor or a major subcontractor in the development
			 or construction of a weapon system under the program; and
					(4)establish such
			 limited exceptions to the requirement in paragraphs (2) and (3) as may be
			 necessary to ensure that the Department of Defense has continued access to
			 advice on systems architecture and systems engineering matters from
			 highly-qualified contractors with domain experience and expertise, while
			 ensuring that such advice comes from sources that are objective and
			 unbiased.
					(c)Consultation in
			 revision of regulations
					(1)Recommendations
			 of panel on contracting integrityNot later than 90 days after
			 the date of the enactment of this Act, the Panel on Contracting Integrity
			 established pursuant to section 813 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2320)
			 shall present recommendations to the Secretary of Defense on measures to
			 eliminate or mitigate organizational conflicts of interest in major defense
			 acquisition programs.
					(2)Consideration of
			 recommendationsIn developing the revised regulations required by
			 subsection (a), the Secretary shall consider the following:
						(A)The
			 recommendations presented by the Panel on Contracting Integrity pursuant to
			 paragraph (1).
						(B)Any findings and
			 recommendations of the Administrator for Federal Procurement Policy and the
			 Director of the Office of Government Ethics pursuant to section 841(b) of the
			 Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public
			 Law 110–417; 122 Stat. 4539).
						(d)Extension of
			 panel on contracting integritySubsection (e) of section 813 of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 is
			 amended to read as follows:
					
						(e)Termination
							(1)In
				generalSubject to paragraph (2), the panel shall continue to
				serve until the date that is 18 months after the date on which the Secretary of
				Defense notifies the congressional defense committees of an intention to
				terminate the panel based on a determination that the activities of the panel
				no longer justify its continuation and that concerns about contracting
				integrity have been mitigated.
							(2)Minimum
				continuing serviceThe panel shall continue to serve at least
				until December 31,
				2011.
							.
				IIIAdditional
			 Acquisition Provisions
			301.Awards for
			 Department of Defense personnel for excellence in the acquisition of products
			 and services
				(a)In
			 GeneralNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall commence carrying out a program to
			 recognize excellent performance by individuals and teams of members of the
			 Armed Forces and civilian personnel of the Department of Defense in the
			 acquisition of products and services for the Department of Defense.
				(b)ElementsThe
			 program required by subsection (a) shall include the following:
					(1)Procedures for the
			 nomination by the personnel of the military departments and the Defense
			 Agencies of individuals and teams of members of the Armed Forces and civilian
			 personnel of the Department of Defense for eligibility for recognition under
			 the program.
					(2)Procedures for the
			 evaluation of nominations for recognition under the program by one or more
			 panels of individuals from the Government, academia, and the private sector who
			 have such expertise, and are appointed in such manner, as the Secretary shall
			 establish for purposes of the program.
					(c)Award of Cash
			 BonusesAs part of the program required by subsection (a), the
			 Secretary may award to any individual recognized pursuant to the program a cash
			 bonus authorized by any other provision of law to the extent that the
			 performance of such individual so recognized warrants the award of such bonus
			 under such provision of law.
				302.Earned value
			 management
				(a)Modification of
			 elements in report on implementationSubsection (a) of section
			 887 of the Duncan Hunter National Defense Authorization Act for Fiscal Year
			 2009 (Public Law 110–417; 122 Stat. 4562) is amended by striking paragraph (7)
			 and inserting the following new paragraphs:
					
						(7)A discussion of
				the methodology used to establish appropriate baselines for earned value
				management at the award of a contract or commencement of a program, whichever
				is earlier.
						(8)A discussion of
				the manner in which the Department ensures that personnel responsible for
				administering and overseeing earned value management systems have the training
				and qualifications needed to perform that responsibility.
						(9)A discussion of
				mechanisms to ensure that contractors establish and use approved earned value
				management systems, including mechanisms such as the consideration of the
				quality of contractor earned value management performance in past performance
				evaluations.
						(10)Recommendations
				for improving earned value management and its implementation within the
				Department, including—
							(A)a discussion of
				the merits of possible alternatives; and
							(B)a plan for
				implementing any improvements the Secretary determines to be
				appropriate.
							.
				(b)Modification of
			 report dateSubsection (b) of such section is amended by striking
			 270 days after the date of the enactment of this Act and
			 inserting October 14, 2009.
				303.Expansion of
			 national security objectives of the national technology and industrial
			 base
				(a)In
			 generalSection 2501(a) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
					
						(6)Maintaining
				critical design skills to ensure that the armed forces are provided with
				systems capable of ensuring technological superiority over potential
				adversaries.
						.
				(b)Assessment of
			 effect of termination of major defense acquisition programs on technology and
			 industrial capabilitiesSection 2505(b) of such title is
			 amended—
					(1)in paragraph (2),
			 by striking and at the end;
					(2)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new paragraph:
						
							(4)consider the
				effects of the termination of major defense acquisition programs (as the term
				is defined in section 2430 of this title) in the previous fiscal year on the
				sectors and capabilities in the
				assessment.
							.
					304.Comptroller
			 General of the United States reports on costs and financial information
			 regarding major defense acquisition programs
				(a)Review of
			 operating and support costs of major weapon systems
					(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 congressional defense committees a report on growth in operating and support
			 costs for major weapon systems.
					(2)ElementsIn
			 preparing the report required by paragraph (1), the Comptroller General shall,
			 at a minimum—
						(A)identify the
			 original estimates for operating and support costs for major weapon systems
			 selected by the Comptroller General for purposes of the report;
						(B)assess the actual
			 operating and support costs for such major weapon systems;
						(C)analyze the rate
			 of growth for operating and support costs for such major weapon systems;
						(D)for such major
			 weapon systems that have experienced the highest rate of growth in operating
			 and support costs, assess the factors contributing to such growth;
						(E)assess measures
			 taken by the Department of Defense to reduce operating and support costs for
			 major weapon systems; and
						(F)make such
			 recommendations as the Comptroller General considers appropriate.
						(b)Review of
			 financial information relating to major defense acquisition programs
					(1)ReviewThe
			 Comptroller General of the United States shall perform a review of weaknesses
			 in operations affecting the reliability of financial information on the systems
			 and assets to be acquired under major defense acquisition programs.
					(2)ElementsThe
			 review required under paragraph (1) shall—
						(A)identify any
			 weaknesses in operations under major defense acquisition programs that hinder
			 the capacity to assemble reliable financial information on the systems and
			 assets to be acquired under such programs in accordance with applicable
			 accounting standards;
						(B)identify any
			 mechanisms developed by the Department of Defense to address weaknesses in
			 operations under major defense acquisition programs identified pursuant to
			 subparagraph (A); and
						(C)assess the
			 implementation of the mechanisms set forth pursuant to subparagraph (B),
			 including—
							(i)the
			 actions taken, or planned to be taken, to implement such mechanisms;
							(ii)the
			 schedule for carrying out such mechanisms; and
							(iii)the metrics, if
			 any, instituted to assess progress in carrying out such mechanisms.
							(3)ConsultationIn
			 performing the review required by paragraph (1), the Comptroller General shall
			 seek and consider input from each of the following:
						(A)The Chief
			 Management Officer of the Department of Defense.
						(B)The Chief
			 Management Officer of the Department of the Army.
						(C)The Chief
			 Management Officer of the Department of the Navy.
						(D)The Chief
			 Management Officer of the Department of the Air Force.
						(4)ReportNot
			 later than one year after the date of enactment of this Act, the Comptroller
			 General shall submit to the congressional defense committees a report on the
			 results of the review required by paragraph (1).
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
